Citation Nr: 0507604	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-03 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
otitis media with history of bilateral myringotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1987 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  There is no medical evidence of a causal link between the 
veteran's current tinnitus and any incident of service.

2.  The veteran's service-connected bilateral otitis media is 
shown to be asymptomatic, as there is no manifestation of 
recurrent ear infections or evidence of middle ear fluid or 
mass.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  The criteria for a compensable disability rating for 
otitis media with history of bilateral myringotomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.14, 4.87, Diagnostic Code 6200 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letters dated February 2001 and March 2004, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claims.  She has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received her 
claim for an increased evaluation for her service-connected 
otitis media and claim for entitlement to service connection 
for tinnitus.  The letters informed the veteran of what the 
evidence must show to establish entitlement to the benefits 
she wanted.  

The veteran was informed that he had 30 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  
She was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the February 2001 letter was sent, the veteran 
underwent VA examinations in October and December 2001 and 
additional VA medical records were added to the claims file.  
A rating decision was issued in January 2002 followed by a 
statement of the case in February 2003.  The RO sent the 
veteran an additional letter in March 2004 asking for further 
medical evidence.  The veteran was scheduled for a May 2004 
Board videoconference hearing, but the veteran requested that 
that hearing be rescheduled due to family medical problems.  
The veteran was re-scheduled for an August 2004 hearing, 
which she did not attend.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Service connection for tinnitus

Background

Service medical records show that in July 1987, the veteran 
was diagnosed with bilateral otitis media and underwent a 
bilateral myringotomy with the tubes being removed in March 
of 1988.  There were no further complaints noted in service.
Service medical records are negative for complaints, 
treatment, or diagnosis of tinnitus.  The veteran worked as 
an avionic mechanic while in service.  

At her January 2001 audiological examination, the veteran 
reported constant bilateral tinnitus for approximately 2 1/2 
years.  The veteran indicated that she was an aviation 
mechanic for 3 years and tinnitus occurred even though she 
wore hearing protection.  

At her October 2001 VA ear disease examination, the veteran 
reported constant tinnitus, which occasionally made it 
difficult for her to fall asleep.  She stated that her 
tinnitus was sometimes a ringing noise and at other times a 
buzzing sound.  At her December 2001 VA Audio examination, 
the veteran reported military noise exposure to aircraft 
engine noise, with hearing protection provided.  She denied 
post military noise exposure.  The examiner indicated that 
the hearing loss noted was not consistent with acoustic 
trauma and was the same hearing loss that was noted on her 
enlistment in 1986.  It was noted that the veteran had been 
tested on numerous occasions and the hearing loss had not 
been aggravated by military service.  Therefore, the hearing 
loss was not caused by acoustic trauma during military 
service.  The examiner indicated that there also was not a 
physiological basis for the tinnitus the veteran reported and 
there was no evidence of this condition in the service 
medical record.  Therefore, tinnitus also was not likely 
caused by acoustic trauma during military service.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran claims that she has suffered from tinnitus since 
service.  The evidence does not support a finding that the 
veteran's bilateral tinnitus was manifested during service.  
The December 2001 VA examiner indicated that the hearing loss 
noted was not consistent with acoustic trauma and was the 
same hearing loss that was noted on her enlistment in 1986.  
The examiner indicated that there also was not a 
physiological basis for the tinnitus the veteran reported and 
there was no evidence of this condition in the service 
medical record.  Therefore, tinnitus also was not likely 
caused by acoustic trauma during military service.  

It is found that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
bilateral tinnitus.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal as to this issue is denied. 38 
U.S.C.A. § 5107(b); See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

III.  Compensable evaluation for bilateral otitis media with 
history of bilateral myringotomy

Background

VA outpatient treatment records dated June 2001 to March 2002 
show that in September 2001, the veteran was seen with 
complaints of sinus and chest congestion.  It was noted that 
the veteran had slight erythematous with fluid behind drums; 
lymphadenopathy; no frontal/paranasal sinus tenderness with 
palpation/percussion; and lungs were clear.  The diagnosis 
was upper respiratory infection.  

At her October 2001 VA ear disease examination, the veteran 
reported that in 1992 she noticed hearing loss and she had a 
hearing test done at the Veterans Administration Medical 
Center in Kansas City.  She indicated that she continued to 
have hearing loss, which was slowly getting worse.  She 
reported that in 1987 during her military service it was 
thought that she had a growth on her tympanic membrane.  
Tubes were placed in her ears and one year later she went 
back in for follow-up and removal of the tubes.  She 
indicated that the left tube had fallen out on its own and 
the right tube was removed.  During this doctor's visit she 
recalled experiencing pain in both of her ears because both 
ears were explored and bleeding from her ears.  She presently 
experienced fullness in her ears with increased sensitivity 
four times a year during weather changes.  She indicated that 
during these flare ups, her ears were so sensitive that she 
was not able to hold the phone up to her ear without 
experiencing pain.  She stated that she had difficulty 
hearing in crowded rooms or if there was background noise.  
The veteran reported constant tinnitus, which occasionally 
made it difficult for her to fall asleep.  She stated that 
her tinnitus was sometimes a ringing noise and at other times 
a buzzing sound.  She indicated she had balance problems 
especially when she had flare-ups with ear fullness.  She 
reported visual changes, which made it difficult for her to 
ambulate.  The veteran indicated she had a history of 
recurrent ear infections as a child, which had continued, to 
her adulthood.  She reported being treated 3 to 4 times a 
year for ear infections.  She stated she had been on Indocin 
for treatment of the pain in her ears but this had recently 
been discontinued due to it becoming ineffective.  

The examination showed that the auricle was without deformity 
and the external canals were without edema, scaling, or 
discharge.  Tympanic membranes were intact bilaterally.  The 
examiner noted that there were no signs of active ear disease 
and she ambulated with a steady gait without assistive 
device.  The diagnosis was bilateral hearing loss with 
tinnitus.  

At her December 2001 VA audio examination, the examiner 
indicated that the audiologic results indicated that the 
veteran's ear or hearing problems did not require medical 
follow-up.  The examiner noted essentially normal hearing 
status bilaterally.  There was some low frequency loss at 500 
Hz for the left ear, which was present at enlistment and had 
not been aggravated.  Word recognition scores were described 
as excellent and were in agreement with the degree and 
configuration of the audiogram.  Immittance measurements 
revealed normal middle ear pressure and tympanic compliance.  
Stapedial reflexes were present confirming normal middle ear 
function.  

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected bilateral otitis media is 
currently evaluated as noncompensable under 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2004).  Under this code, a 10 percent 
rating is assigned for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration, or with aural polyps.

According to a note that follows, hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are evaluated separately.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  Chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) is to be rated on the basis of any hearing impairment.  
38 C.F.R. § 4.87, Diagnostic Code 6201.

When the requirements for a compensable rating under these 
codes are not shown, a noncompensable rating is assigned.  38 
C.F.R. § 4.31.

Analysis

A careful review of the private and VA medical records in 
recent years does not show treatment for recurrent ear 
infections, and there is no current evidence of ear 
infection.

September 2001 VA outpatient treatment records showed that 
the veteran was seen for complaints of sinus and chest 
congestion.  The veteran had slight erythema with fluid 
behind the drums.  The diagnosis was upper respiratory 
infection.

At her October and December 2001 VA examinations, the veteran 
reported feeling fullness in both ears with increased 
sensitivity and decreased balance four times per year.  The 
examination was negative for edema, scaling or discharge of 
the external canals, or deformity of the auricles.  The 
tympanic membranes were intact.  She walked with a steady 
gait without assistive devices.  The examiner did not find 
any evidence of active ear disease.  

The medical evidence of record does not show that the 
veteran's service-connected disability is manifested by 
chronic suppurative or nonsuppurative otitis media at 
present.  Since she filed her claim for increase in February 
2001, the veteran has had one occurrence of slight erythema 
with fluid behind the drums due to an upper respiratory 
infection.  Her subsequent VA examinations found no active 
disease.  Essentially, the evidence shows that her service-
connected disability is asymptomatic.  As such, she does not 
meet the criteria for a compensable rating under either Code 
6200 or 6201.

It is concluded that the preponderance of the evidence is 
against the claim for a compensable rating for the veteran's 
service-connected bilateral otitis media with 



history of bilateral myringotomy.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable evaluation for bilateral otitis 
media with history of bilateral myringotomy is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


